           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 1 of 12



 1                                                                   The Honorable Richard A. Jones

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9   WILD FISH CONSERVANCY, a Washington                                   No. 2:20-cv-0417-RAJ-MLP
     non-profit corporation,
10
                           Plaintiff,                   DEFENDANT-INTERVENOR ALASKA
11                                                      TROLLERS ASSOCIATION’S
            v.                                          RESPONSE TO PLAINTIFF'S
12
                                                        OBJECTIONS TO MAGISTRATE
     BARRY THOM, in his official capacity as
13   Regional Administrator of the National Marine      JUDGE'S REPORT AND
     Fisheries Service; CHRIS OLIVER, in his            RECOMMENDATION
14   official capacity as the Assistant Administrator
     for Fisheries of the National Marine Fisheries     NOTE ON MOTION CALENDAR: July 3,
15   Service; NATIONAL MARINE FISHERIES                 2020
     SERVICE; WILBUR ROSS, JR., in his official
16   capacity as Secretary of the United States
     Department of Commerce; and UNITED
17   STATES DEPARTMENT OF COMMERCE,
18                         Defendants.
19          and
20   ALASKA TROLLERS ASSOCIATION,
21                         Intervenor-Defendant.
22          Defendant-Intervenor Alaska Trollers Association joins in the Defendants' Response to
23   Plaintiff's Objections and incorporates that Response by reference.
24          Plaintiff contends that the Magistrate Judge erred in several respects in issuing her Report
25   and Recommendation ("R&R"). More specifically, Plaintiff contends that its claims should not
26   be reviewed under the Magnuson-Stevens Act and held subject to its 30-day limitation period for

     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S               LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                 1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                           Tel: (503) 224-4100
     Page 1
                                                                                          43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 2 of 12



 1   challenging regulations as set forth in 16 U.S.C. § 1855(f). Plaintiff insists that its claims

 2   seeking to enjoin this year's Southeast Alaska salmon troll fishery were challenges to the 2019

 3   SEAK Biological Opinion (BiOp) and were properly asserted under the Endangered Species Act

 4   (ESA) and National Environmental Policy Act (NEPA) and are claims left "untouched" under the

 5   Ninth Circuit Court of Appeals ruling in Turtle Island Restoration Network v. U.S. Dept. of

 6   Commerce, 438 F. 3d 937 (9th Cir. 2006). Plaintiff thus contends that its claims for which it

 7   seeks to preliminarily enjoin the 2020 Southeast Alaska commercial troll salmon fishery should

 8   not have been deemed subject to the Magnuson-Stevens Act's prohibition on preliminary

 9   injunctive relief nor its 30-day filing limitation period, regardless of whether that period is

10   calculated from the date of the issuance of the BiOp on April 5, 2019, or the date of publication

11   and issuance of the 2012 Regulations in which Defendant National Marine Fisheries Service

12   (NMFS) reaffirmed its delegation of authority to the State of Alaska over salmon fisheries in the

13   Exclusive Economic Zone ("EEZ") off Southeast Alaska in Fishery Management Plan ("FMP")

14   Amendment 12. See 77 Fed. Reg. 75,570 (Dec. 21, 2012). That 2012 Regulation remains the

15   only operative regulation pursuant to which the State of Alaska has authority to manage the

16   Southeast Alaska commercial salmon troll fishery in the EEZ in 2020, which the Plaintiff seeks

17   to enjoin in this lawsuit.

18           As set forth below and in Defendants' Response to Plaintiff's Objections, which

19   Defendant-Intervenor joins and hereby incorporates by reference, all of Plaintiff's Objections

20   lack merit.   Consequently, the court should adopt the Report and Recommendation of the

21   Magistrate Judge.

22                                                ARGUMENT

23              A. Plaintiff's Claims Are Subject to the 30-Day Filing Period Established By 16

24                  U.S.C. § 1855(f).

25           Plaintiff labels its First Cause of Action as "Failure to Ensure No Jeopardy Under Section

26   7(a)(2) of the ESA," which, it states, is reviewable under the independent review provisions of


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S               LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                 1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                           Tel: (503) 224-4100
     Page 2
                                                                                         43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 3 of 12



 1   the ESA found at 16 U.S.C. § 1540(g). Complaint (Dkt. No. 1), ¶¶ 114-115. In its Second

 2   Cause of Action, id. p. 28 ¶¶ 116-117, Plaintiff asserts "The 2019 SEAK BiOp is Arbitrary,

 3   Capricious, and Not in Accordance with Law," and its Third Cause of Action alleges "NMFS's

 4   Failure to Conduct NEPA Analyses for Issuance/Adoption of 2019 SEAK BiOp." Id. at ¶¶ 118-

 5   119. The Second and Third Causes of Action expressly identify those claims as brought under

 6   the Administrative Procedure Act ("APA"), 5 U.S.C. §§ 701-706.

 7          Tellingly, however, in conjunction with its First Cause of Action alleging a violation of

 8   Section 7(a)(2) of the ESA, Plaintiff conflates allegations regarding the inadequacy of the 2019

 9   SEAK BiOp under that Section of the ESA with a claim that the alleged Section 7 violation was

10   manifested through its continuing authorization and management of salmon fisheries in the EEZ

11          " . . . by continuing to authorize and manage salmon fisheries in the Exclusive
            Economic Zone of Alaska without ensuring that such fisheries will not jeopardize
12          the continued existence of the endangered Southern Resident Killer Whale, the
            threatened Puget Sound Chinook salmon ESU, the threatened Lower Columbia
13          River Chinook salmon ESU, the threatened Upper Willamette River Chinook
            salmon ESU, and the threatened Snake River fall-run Chinook salmon ESU, or
14          destroy or adversely modify the endangered Southern Resident Killer Whale's
            critical habitat." Id. ¶ 114 (emphasis supplied).
15

16          In its Prayer For Relief, Plaintiff asks in paragraph A for declaratory relief that the

17   defendants are in violation of section 7(a)(2) of the ESA, "… by adopting and implementing the

18   2019 SEAK BiOp and its incidental take statement and by continuing to authorize and manage

19   salmon fisheries in the Exclusive Economic Zone of Alaska without ensuring that such

20   fisheries will not jeopardize the continued existence of the endangered Southern Resident Killer

21   Whale, the threatened Puget Sound Chinook salmon ESU, [and] the threatened Lower Columbia

22   River Chinook salmon ESU …". Id. at p. 28 (emphasis supplied)

23          Then, in paragraph G. of its Prayer For Relief, Plaintiff expressly challenges Defendant

24   NMFS' 2012 delegation of authority over commercial salmon fisheries in the EEZ to Alaska:

25          "Enjoin Defendants from continuing to delegate authority to the State of
            Alaska to manage salmon fisheries in the Exclusive Economic Zone of Alaska,
26          from continuing to allow the State of Alaska to implement salmon fisheries in
            the Exclusive Economic Zone of Alaska, from providing funding to the State of

     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S             LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE               1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                              Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                         Tel: (503) 224-4100
     Page 3
                                                                                        43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 4 of 12



 1          Alaska to manage and monitor salmon fisheries in the Exclusive Economic
            Zone of Alaska, and from otherwise continuing to allow salmon fisheries in the
 2          Exclusive Economic Zone of Alaska until Defendants comply with the ESA and
            NEPA;"
 3

 4   and in paragraph H., to:

 5          "Grant such preliminary and/or permanent injunctive relief as Wild Fish
            Conservancy may from time to time request during the pendency and resolution
 6          of this case." Id. at p. 29.

 7          In so pleading, Plaintiff completely altered the focus of its claims for relief against the

 8   defendants from what, at least ostensibly, were ESA and NEPA claims to Magnuson-Stevens Act

 9   ("MSA") claims challenging NMFS' authorization and delegation of salmon fishery management

10   responsibilities in Southeast Alaska's EEZ to the State of Alaska. This change of focus to an

11   MSA challenge was reinforced and made express when Plaintiff immediately filed a Motion for

12   Preliminary Injunction (Dkt. No. 14, at p. 9) seeking:

13          "… an order staying the National Marine Fisheries Service's ("NMFS")
            authorizations of commercial Chinook salmon fisheries in federal waters off the
14          coast of Southeast Alaska, set to commence on July 1, to protect imperiled
            Southern Resident Killer Whales while this matter is pending and while NMFS
15          complies with the Endangered Species Act ("ESA") and the National
            Environmental Policy Act ("NEPA")."
16

17          Both in its Notice of Intent to Sue For ESA Violations (Exhibit 1 to Plaintiff's Complaint)

18   and its Motion for Preliminary Injunction, Plaintiff actually acknowledges the existence of the

19   MSA, the critical role of the Regional Fishery Management Councils established by the MSA in

20   proposing fishery management regulations to NMFS to implement Fishery Management Plans

21   ("FMP") and in its Complaint, Plaintiff notes that, under the MSA, NMFS may "regulate" its

22   fisheries in the EEZ. Id. at pp. 12-13. Plaintiff also acknowledges, as it must, that the troll

23   fisheries it seeks to enjoin are in fact governed by the Pacific Salmon Treaty with Canada, and

24   the October 2018 Fishery Management Plan for Salmon Fisheries in the EEZ off Alaska, and that

25   management authority over those fisheries was previously delegated by NMFS to the State of

26   Alaska under the MSA. See Dkt. No. 1, Ex. 1, pp. 4-6; Dkt. No. 14. at pp. 14-15.


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S               LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                 1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                           Tel: (503) 224-4100
     Page 4
                                                                                         43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 5 of 12



 1           Through artful pleading, Plaintiff then goes on, in its preliminary injunction motion, to

 2   try and avoid actually asserting a claim under the MSA by challenging the validity of the 2019

 3   SEAK BiOp and its accompanying Incidental Take Statement ("ITS") under the ESA and

 4   asserting that it is the ITS that effectively authorizes this year's troll fishery in the EEZ:

 5           "The 2019 SEAK BiOp thus includes an ITS allowing for salmon fisheries in
             federal waters of Southeast Alaska to harvest up to the limits allowed under the
 6           2019 Pacific Salmon Treaty. . . "

 7           Plaintiff then proceeds to argue that NMFS used the allegedly flawed 2019 SEAK BiOp

 8   NMFS "…to support its continued authorization of salmon fisheries in the federal waters . . .".

 9   "This new ITS authorizes fisheries in the federal waters of Southeast Alaska through 2028 under

10   the regimes delineated in the 2019 Pacific Salmon Treaty," Id. at pp. 28-29.1 The plaintiff

11   Conservancy also adds a NEPA claim (its Third Cause of Action set forth in Dkt. No. 1, p. 28),

12   contending that NMFS was required to prepare a new Environmental Assessment ("EA") or

13   Environmental Impact Statement ("EIS") and that its failure to do so also requires the court to

14   enjoin Alaska’s implementation of NMFS’ delegated authority over salmon fisheries in Alaska’s

15   EEZ. Id. at p. 29.

16           This is precisely the kind of "careful pleading" to avoid the strict 30-day jurisdictional

17   limit imposed by the MSA that the Turtle Island court rejected. The MSA provides that

18   challenges to regulations and actions must be "… filed within 30 days after the date on which the

19   regulations are promulgated or the action is published in the Federal Register . . ." 16 U.S.C.

20   § 1855(f)(1). Here, the only regulation that was promulgated for the 2020 Southeast Alaska

21   salmon troll fishery dates back to 2012 and NMFS' adoption of Amendment 12 to the FMP for

22   Alaska and its accompanying reaffirmation of its earlier delegation of authority to the State of

23
             1
              In its preliminary injunction motion, Plaintiff relied upon Ramsey v. Kantor, 96 F. 3d 434 (9th
24   Cir. 1996) as the authority for the proposition that the ITS serves as a functional permit for the Southeast
     Alaska salmon fisheries. However, that case has been narrowly interpreted and in its Objections to the
25   Magistrate Judge's Report and Recommendation, Plaintiff notably avoids any mention of Ramsey and no
     longer contends the ITS served as a functional permit for the 2020 salmon troll fishery.
26

     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S                     LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                       1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                      Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                                 Tel: (503) 224-4100
     Page 5
                                                                                                  43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 6 of 12



 1   Alaska to implement and manage fisheries in the EEZ including the commercial salmon troll

 2   fisheries in Southeast Alaska. Because of that delegation of management authority to the State

 3   of Alaska for fisheries in the EEZ, there is no need for NMFS to publish federal fishery

 4   regulations in the Federal Register on an annual basis as is done in Washington, Oregon, and

 5   California, see, e.g., Oregon Trollers Association v. Gutierrez, 452 F. 3d 1104, 1116 (9th Cir.

 6   2006); Oceana, Inc. v. Ross, 2018 W.L. 1989575 (N.D. Cal. Jan. 18/2018).

 7          The rulings in the aforementioned cases are instructive.         In Oceana, the plaintiff

 8   environmental organization challenged the so-called "Catch Rule," the Annual Catch Limit

 9   (ACL) established each year for the northern anchovy fishery. Plaintiff filed its challenge within

10   30 days of the publication of the challenged Catch Rule and because of that timely 30-day filing,

11   it was also allowed to challenge the much earlier established Over-Fishing Limit (OFL) and the

12   Acceptable Biological Catch (ABC) used in determining the annual ACLs. In Oregon Trollers,

13   the plaintiffs timely challenged the 2005 salmon fishery regulations published in the Federal

14   Register by timely filing within the 30-day period, but were also allowed to challenge the

15   underlying 1989 amendment to the FMP pursuant to which the 2005 restrictions were

16   promulgated despite a contention by NMFS that it was 16 years too late to do so. The Ninth

17   Circuit in Oregon Trollers rejected NMFS' argument and held that § 1855(f)(1)'s "plain language

18   and legislative history demonstrated that plaintiffs were entitled to challenge both the action and

19   the underlying regulation. 452 F. 3d at 1112-13. In both cases, however it was only because the

20   plaintiffs filed timely challenges to the fishery regulations within 30 days of their promulgation

21   or publication that they were allowed to proceed with broader challenges to the fishery. 452 F.

22   3d at 1112-1113; W.L. 1989575 at p. *12.

23          Here, unlike the situations presented in Oregon Trollers and Oceana, Plaintiff failed to

24   file within 30 days of the "action" it claims authorized the 2020 salmon troll fishery in the EEZ,

25   i.e., the publication of the 2019 SEAK BiOp on April 5, 2019. Had it done so, its challenge to

26   the 2020 fishery, including the 2012 adoption of Amendment 12 to the FMP, arguably may have


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S               LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                 1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                           Tel: (503) 224-4100
     Page 6
                                                                                          43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 7 of 12



 1   been timely, even if preliminary injunctive relief was not available.2 However, Plaintiff failed to

 2   move the court for such relief until April 16, 2020, more than a full year after the challenged

 3   BiOp had been first published, and even its Complaint was not filed until March 18, 2020 (See

 4   Dkt. No. 1; Dkt. No. 14). Thus, as the Magistrate Judge recognized, even if one were to accept

 5   the 2019 SEAK BiOp as the "action" authorizing the challenged troll fishery to occur, Plaintiff's

 6   Preliminary Injunction Motion was still untimely.

 7           The sole focus of Wild Fish Conservancy's preliminary injunction motion is to enjoin this

 8   year's Southeast Alaska troll salmon fishery in the EEZ. This claim is necessarily directed at the

 9   2012 regulations delegating authority over salmon fisheries in the EEZ to Alaska, to the FMP

10   itself, last updated in October 2018, and/or the April 5, 2019 BiOp. The plaintiff contended in its

11   motion it was relying upon the BiOp "to support its continued authorization of salmon fisheries

12   in the federal waters." Plaintiff's Motion for Preliminary Injunction, Dkt. No. 14. p. 28. In sum,

13   Plaintiff's belated challenge to regulations authorizing this year's salmon troll fishery, regardless

14   of whether those regulations are viewed as the 2012 amendment to the FMP, the October 2018

15   FMP For the Salmon Fisheries In the EEZ off Alaska, or the April 5, 2019 BiOp and

16   accompanying ITS, is, in essence, an MSA claim and is time barred. Turtle Island, supra, 438 F.

17   3d at 944. Plaintiff's challenges to authorization of the troll fishery cannot be rationalized as

18   ESA and NEPA claims unrelated to the MSA because, plainly, they seek to enjoin the 2020 troll

19   fishery. Accordingly, this Court lacks jurisdiction, as the Magistrate Judge properly found.

20               B. Plaintiff's Preliminary Injunction Motion is prohibited by Section 305 (d) of

21                  the MSA.

22           Plaintiff insists that its ". . . claims accrued through subsequent events unrelated to

23   promulgation of MSA regulations," Dkt. No. 54, p. 11; and that its " . . . claims all relate to

24   NMFS' issuance and adoption of the 2019 SEAK BiOp triggered by the 2019 Pacific Salmon

25           2
              The MSA prohibits injunctive relief for regulations authorizing fisheries, but it does allow for
26   expedited consideration to be made. See 16 U.S.C. § 1855(d).


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S                   LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                     1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                    Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                               Tel: (503) 224-4100
     Page 7
                                                                                               43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 8 of 12



 1   Treaty," Id. at p. 12, and that its "ESA and NEPA claims arose after, and are unrelated to, the

 2   issuance of any MSA regulations and therefore 'untouched' by 16 U.S.C. §1855(f)." Id. at pp.

 3   12-13.That argument is specious. In seeking to enjoin a fishery – in this case, the 2020 Southeast

 4   Alaska commercial troll salmon fishery – Plaintiff has clearly run afoul of Section 305(d) of the

 5   MSA, 16 U.S.C. §1355(d), which prohibits preliminary injunctive relief for any fishery governed

 6   by the MSA.       Thus, in Pacific Coast Federation of Fishermen's Association (PCFFA) v.

 7   Secretary of Commerce, 494 Fed. Supp. 626, 629 n. 1 (N.D. Cal. 1980), the court rejected

 8   Plaintiff's contention that, because it was claiming a violation of NEPA, it could seek to enjoin a

 9   fishery under that statutory scheme.

10          Said the court:

11          At oral argument plaintiffs suggested that the Court has the power to issue
            preliminary relief based upon an asserted violation of the National Environmental
12          Policy Act of 1969 (citation omitted). Plaintiffs conceded that any NEPA
            violations are not expressly pleaded in the Complaint but argued that they are
13          pleaded properly by implication. If they are, they cannot in any event overcome
            the express limitation of Section 305(d)." (emphasis supplied)
14

15          Similarly, in Kramer v. Mosbacher, 878 F. 2d 134 (4th Cir. 1989), the Fourth Circuit

16   Court of Appeals, drawing upon the ruling in PCFFA v. Secretary of Commerce, rejected

17   plaintiff's effort to prevent application of the 30-day limitation period under the MSA, just as the

18   plaintiff does here. In its ruling, the court pointed out,

19          Even had the action been timely, the remedy of injunction was unavailable.
            Section 1855(d) provides that Section 705 of Title 5 is not applicable to the
20          judicial review of Magnuson regulations. Section 705 allows a court to 'issue all
            necessary and appropriate process to postpone the effective date of an agency
21          action or to preserve status or rights pending the review proceedings.' The
            exclusion of Section 705 powers prevents a reviewing court from issuing the sort
22          of preliminary injunction granted by the district court. As was stated in the
            conference report to the Act, regulations are subject to judicial review 'except that
23          the reviewing court is without authority to enjoin the implementation of those
            regulations pending the judicial review.' 1976 U.S. Code Cong. & Admin. News,
24          593, 678. See also Pacific Coast Federation of Fishermen's Association, Inc. v.
            Secretary of Commerce, 494 F. Supp. 626, 627-629 (N.D. Cal. 1980) ('On its face,
25          Section 305(d) [1855(d)] precludes the grant of a preliminary injunction.')" 878
            F. 2d. 137.
26

     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S                LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                  1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                 Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                            Tel: (503) 224-4100
     Page 8
                                                                                           43Y3949 16309-001
           Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 9 of 12



 1          Finally, in a case also cited by the Magistrate Judge, Bluewater Fishermen's Association

 2   v. NMFS, 158 F. Supp. 2d 118 (D. Mass. 2001), the District Court rejected the same argument

 3   Plaintiff makes here under the ESA; i.e., that, by artfully pleading a claim under the ESA

 4   challenging a NMFS BiOp, the prohibition against preliminary injunctive relief contained within

 5   Section 305(d) of the MSA was not applicable. The Court stated that ". . . couching the action in

 6   different statutory language 'is not a hook which can remove the prohibitions of the Magnuson-

 7   Stevens Act.'" (internal citation omitted) 158 F. Supp. 2d at p. 22.

 8          In sum, courts have consistently rejected efforts by creative plaintiffs to overcome the

 9   statutory prohibition against preliminary injunctive relief contained in the MSA by artfully

10   pleading claims under other environmental statutes, such as the ESA and NEPA.                    That

11   prohibition extends to all efforts to preliminarily enjoin a federally authorized fishery, regardless

12   of whether preliminary injunctive relief is sought under the banner of a different environmental

13   statutory scheme.

14             C. Plaintiff's Claims for Declaratory Relief under the ESA and NEPA remain.

15          Both the Magistrate Judge and the Ninth Circuit Court of Appeals in Turtle Island

16   Restoration Network, supra, rejected the same contention Plaintiff makes here that applying

17   § 1855(f) to its claims would eliminate enforcement of environmental laws in commercial

18   fisheries and exempt them effectively from judicial oversight. The Turtle Island court stated:

19          "The sky, however, is not falling. Section 1855(f) applies only to a very specific
            class of claims – those that clearly challenge regulations promulgated under the
20          Magnuson Act. This regime would not, as Turtle Island suggests, affect every
            claim that may arise later. For example, the regulatory challenge limitation would
21          not encompass claims that NMFS failed to reinitiate consultation when the taking
            specified in the Incidental Take Statement is exceeded or a new species is listed or
22          'new information reveals effects of the action that may affect listed species . . . to
            an extent not previously considered' in the biological opinion." (citation omitted)
23          Similarly, NEPA imposes a continuing duty to supplement an existing EIS in
            response to "significant new circumstances or information relevant to
24          environmental concerns bearing on the proposed action or its impacts." We do
            not intend these examples to serve as an exhaustive list, but rather as illustrative
25          of the many claims left untouched by § 1855(f)." 438 F. 3d at 948-949.

26          However, as in Turtle Island, just because the plaintiff also asked for declaratory


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S                 LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                   1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                  Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                             Tel: (503) 224-4100
     Page 9
                                                                                            43Y3949 16309-001
            Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 10 of 12



 1   relief under various environmental statutes in its Complaint does not allow it to pursue

 2   what is in essence a Magnuson-Stevens Act claim challenging the authorization of the

 3   2020 Southeast Alaska Commercial Salmon Troll Fishery.

 4           Plaintiff also objects to what it characterizes as a "piecemeal application" of 16

 5   U.S.C. § 1855(f) by the Magistrate Judge in her R&R. That characterization betrays a

 6   misreading of the R&R. Contrary to Plaintiff's assertion, the Magistrate Judge did not

 7   recommend that Plaintiff's ESA and NEPA claims be allowed to proceed as challenges to

 8   the commercial salmon troll fishery but rather stated that the MSA "does not itself bar

 9   Plaintiff from continuing to seek relief for its claims that the 2019 BiOp violated the ESA

10   and NEPA in this action," citing Turtle Island, 438 F. 3d at 949; R&R Dkt. No. 51 p. 17

11   n 4.

12           The R&R focused only upon the Motion for Preliminary Injunction asking for a

13   stay of the 2020 Southeast Alaska commercial salmon troll fishery. The Magistrate

14   Judge found that, to the extent the claims brought by Plaintiff challenged that fishery,

15   they were in essence MSA claims subject to a 30-day filing period, and that Plaintiff's

16   failure to timely file deprived the court of jurisdiction for such claims. That conclusion is

17   fully consistent with Turtle Island's holding that plaintiff's ESA and NEPA claims

18   challenging the fishery were time barred, but that claims under the ESA or NEPA that did

19   not seek to enjoin the fishery, such as failing to reinitiate consultation when the ITS was

20   exceeded or a new species is listed, were examples of claims "left untouched" by its

21   ruling. Id. 438 F. 3d at 948-49. The same is true here. If Plaintiff wishes to pursue

22   claims under the ESA and NEPA unrelated to the troll fishery, the R&R, if adopted, as it

23   should be, would not bar such claims.

24             D. Plaintiff May Assert Non-Compliance with the ESA and NEPA by

25                 Requesting a Consistency Review.

26           Further, Plaintiff' contends that it had no ability to challenge violations of the


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S                 LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                   1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                  Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                             Tel: (503) 224-4100
     Page 10
                                                                                            43Y3949 16309-001
          Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 11 of 12



 1   ESA and NEPA seeking through a "consistency review" under the salmon FMP because

 2   both NEPA and § 7 of the ESA apply exclusively to federal agencies and therefore do not

 3   apply to Alaska's fishery management measures (Plaintiff's Objections, Dkt. No. 54, p. 13

 4   n. 1). That is false. Fishery Management Plans and Amendments to regulations must be

 5   consistent with the Magnuson-Stevens Act . . . and any other applicable law". 16 U.S.C.

 6   § 1853(a). Accord Greenpeace NMFS, 80 F. Supp. 2d 1137, 1144-45 (W.D. Wa. 2000).

 7   Thus, when requesting a consistency review, Plaintiff is free to include claims that the

 8   regulations for this year's commercial salmon troll fishery violate the ESA or NEPA.

 9   NMFS must then review the FMP amendment or implementing regulation to ensure

10   consistency with "any other applicable law". § 1854(a)(1)(A), (3)(A), (b)(1). Indeed,

11   that option of requesting a consistency review is still open to the plaintiff.

12                                             CONCLUSION

13          For all the foregoing reasons and those set forth in Defendants' Response to Plaintiff's

14   Objections, this Court should adopt the Magistrate Judge's Report and Recommendation.

15          Dated this 29th day of June 2020.

16                                                  s/ Thane W. Tienson
                                                    Thane W. Tienson, WSBA #13310
17                                                  Email: ttienson@lbblawyers.com
                                                    Attorneys for Alaska Trollers Association
18

19

20

21

22

23

24

25

26

     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S                  LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE                    1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                                   Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                              Tel: (503) 224-4100
     Page 11
                                                                                          43Y3949 16309-001
          Case 2:20-cv-00417-RAJ-MLP Document 59 Filed 06/29/20 Page 12 of 12



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on June 29, 2020, I served the foregoing DEFENDANT-

 3   INTERVENOR ALASKA TROLLERS ASSOCIATION’S RESPONSE TO PLAINTIFF'S

 4   OBJECTIONS TO MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION on

 5   the following individual(s):

 6   Brian A. Knutsen                              Paul A. Kampmeier
     Kampmeier & Knutsen, PLLC                     Kampmeier & Knutsen, PLLC
 7   221 SE 11th Avenue, Suite 217                 811 First Avenue, Suite 468
     Portland, OR 97214                            Seattle, WA 98104
 8
     Tel: (503) 841-6515                           Tel: (206) 858-6983
 9   Email: brian@kampmeierknutsen.com             Email: paul@kampmeierknutsen.com

10   Eric A. Lindberg                              Frederick H. Turner
     Corr Cronin, LLP                              Trial Attorney, U.S. Department of Justice
11   1001 Fourth Avenue, Suite 3900                Environment and Natural Resources Division
     Seattle, WA 98154                             Wildlife and Marine Resources Section
12   Tel: (206) 625-8600                           4 Constitution Square, 150 M Street NE
13   Email: elindberg@corrcronin.com               Washington, DC 20002
                                                   Tel: (202) 305-0641/(202) 532-3076 (mobile)
14                                                 Email: frederick.turner@usdoj.gov

15                                                 Carter Howell
                                                   US Department of Justice
16                                                 Environment and Natural Resources Division
17                                                 Wildlife and Marine Resources Section
                                                   c/o US Attorney's Office
18                                                 1000 SW 3rd Avenue, Suite 600
                                                   Portland, OR 97204
19                                                 Tel: (503) 727-1023
                                                   coby.howell@usdoj.gov
20

21       by the Court’s CM/ECF system to the email addresses listed above
         by facsimile pursuant to the fax numbers listed above
22       by email to the email addresses listed above
         by overnight delivery to the addresses listed above
23       by first class mail to the addresses listed above.
24                                              s/ Kathy Baker
25                                              Kathy Baker, Legal Assistant to Thane W. Tienson
                                                Of Attorneys for Intervenor-Defendant Alaska
26                                              Trollers Association


     DEFENDANT-INTERVENOR ALASKA TROLLERS ASSOCIATION’S            LANDYE BENNETT BLUMSTEIN LLP
     RESPONSE TO PLAINTIFF'S OBJECTIONS TO MAGISTRATE              1300 SW 5th Avenue, Suite 3600
     JUDGE'S REPORT AND RECOMMENDATION                             Portland, OR 97201
     (2:20-cv-0417-RAJ-MLP)                                        Tel: (503) 224-4100
     Page 12
                                                                                    43Y3949 16309-001
